833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. COLLIER, Petitioner-Appelant,v.Al C. PARKE, Respondent-Appellee.
No. 87-5682.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion to dismiss, the response, record and the appellate briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Collier appeals the dismissal of his habeas corpus petition in which he alleged insufficient evidence to support his kidnapping conviction and that there was juror misconduct.  The case was referred to a magistrate who recommended that the petition be dismissed.  The petitioner did not file any objections and the magistrate's report was adopted by the district court.


3
A party who fails to file timely objections to a magistrate's report and recommendation, after being advised of the consequences, waives his right to appeal.    Thomas v. Arn, 474 U.S. 140 (1985);  Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  Since the petitioner failed to file any objections, he has waived his right to appeal.


4
It is ORDERED that the judgment of the district court be and hereby is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.